IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT JACKSON


CITY STATE BANK                         )
and THE BANK OF SHARON                  )
                                        )
             Plaintiffs/Appellants,     ) Shelby Circuit No. 51213-6 T.D.
                                        )
VS.                                     ) Appeal No. 02A01-9504-CV-00073
                                        )
DEAN WITTER REYNOLDS, INC.,             )
a Delaware Corporation, and             )
HANK FRANCK,                            )
                                        )
             Defendants/Appellees.      )


                         ORDER ON PETITION TO REHEAR



      Defendants have filed a petition to rehear which, after due consideration, is

respectfully denied.

      This 25th day of November, 1996.




                                                      HIGHERS, J.




                                                      CRAWFORD, P.J., W.S.




                                                      SUMMERS, S. J.